DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 07/24/2021 has been entered.  Claims 1 and 33 have been amended.  Claims 34 have been cancelled.  Claims 35 have been added.  Claims 1-21, 23, 25-33 and 35 are still pending in this application, with claims 1 and 33 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 35 is objected to because of the following informalities:  Regarding claim 35, the claim needs to end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the second set of optical members" in line 1 and 2 and “the first set of optical members” in line 3.  There is insufficient antecedent basis for this limitations in the claim. The claim will be understood to be –wherein the plurality of optical member comprise a first set of optical members and a second set of optical members, the second set of optical members formed of the second material have at least one of thermal expansion or thermal contraction greater than the first set of optical members formed of the first material due to a temperature change.—
Claim 25 recites the limitation "the second set of optical members formed of the second material" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. The claim will be understood to be -- wherein the plurality of optical member comprise a first set of optical members and a second set of optical members, the second set of optical members is formed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 6, 9-14, 20, 21, 26, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2014/0175978).
Regarding claim 1, Kobayashi discloses a light source unit (the overall lighting device of Fig. 35A) that generates light (1012, Fig. 18, Paragraph 0168); and 
an optical unit (2016, 2022, 2024, and 2026, Fig. 35A; Paragraph 0236) for guiding the light, 
wherein the light source unit comprises a plurality of light sources arranged in a matrix shape (Fig. 18), 
wherein the optical unit comprises a plurality of optical members (2016, 2024, and 2026, Fig. 35A) disposed in a traveling direction of the light (Fig. 35A), 
wherein the light generated from the plurality of light sources passes through the optical unit to form a beam pattern (Fig. 35A), 
wherein at least one of the plurality of light sources is turned off (zone z3, Paragraph 0185, Fig. 18) to form a shadow zone in the beam pattern, and at least one adjacent light source that is adjacent (z3’, Fig. 18, Paragraph 0185) to the at least one light source forming the shadow zone is configured to generate a reduced amount of light, without being turned off, to expand the shadow zone and form an adjacent area of the shadow zone (Fig. 18).

Regarding claim 2, Kobayashi discloses the plurality of light sources are disposed to be spaced apart from each other in the light source unit (its shown in Fig. 18 and also shown in Fig. 37, Paragraphs 0250-0252).

6, Kobayashi discloses a width of the light source unit is greater than a length of the light source unit (Fig. 18 clearly shows this as well as there being 15 light sources in the width (horizontal) direction and 7 in the length (vertical) direction.

Regarding claim 9, Kobayashi discloses the beam pattern forms at least one of a low beam pattern (Fig. 25), a high beam pattern (Fig. 24), or a communication beam pattern (Fig. 29).

Regarding claim 10, Kobayashi discloses at least one of the plurality of light sources is turned off to form a shadow zone (zone z3, Paragraph 0185, Fig. 1) in the beam pattern.

Regarding claim 11, Kobayashi discloses the light source unit is rotated about a central axis thereof and inclined at a predetermined angle (Fig. 18, specifically this is how the light sources are oriented and considered to be 0 degrees).

Regarding claim 12, Kobayashi discloses the predetermined angle is equal to or greater than about 0 degree and equal to or less than about 37 degrees Fig. 18, specifically this is how the light sources are oriented and considered to be 0 degrees).

Regarding claim 13, Kobayashi discloses light generated from each of the plurality of light sources forms a pixel beam pattern included in the beam pattern, and wherein a size of a pixel beam pattern generated by a light source disposed farther from a central axis of the light source unit is greater than a size of a pixel beam pattern generated by a light source disposed 

Regarding claim 14, Kobayashi discloses the beam pattern is formed corresponding to an image, which is an image formed by inverting a light emitting image of the light source unit vertically and horizontally (Fig. 35A, Paragraph 0214).

Regarding claim 20, Kobayashi discloses a portion of light generated from the light source unit is emitted to a largest optical member (2016, Fig. 35B) among the plurality of optical members, after passing the largest optical member, converges toward a central axis (specifically as shown in Fig. 35B the light at a larger angle then is converged is a direction towards the central axis) of the light, and passes a last optical member (2024), and then forms parallel light (Fig. 35B).

Regarding claim 21, Kobayashi discloses the portion of light has a largest angle with respect to the central axis among the light generated by the light source unit (specifically the light passing straight through 2016 is shown going straight and the light to the sides is shown converging inward, Fig. 35).

Regarding claim 26, Kobayashi discloses the plurality of optical members comprise a first optical member (2016, Fig. 35) closest to the light source unit, and wherein an incident 

Regarding claim 31, Kobayashi discloses the light source unit is controlled to form a shadow zone (z3’, Fig. 18, Paragraph 0185) in the beam pattern, and a light amount of at least one adjacent light source forming an adjacent area of the shadow zone is reduced (Paragraph 0185).

Regarding claim 32, Kobayashi discloses the light source unit is controlled to expand the shadow zone (Paragraphs 0180-0185 specifically all of the lights can be at least turned on or off thereby allowing the light source to expand the shadow zone).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0175978 Hereinafter Kobayashi) in view of Lee et al. (US 2014/0264395 Hereinafter Lee).
Regarding claim 3, Kobayashi fail to explicitly teach the light source unit comprises a partition disposed between the plurality of light sources to separate the plurality of light sources from each other.
Lee teaches the light source unit comprises a partition (60, Fig. 5, Paragraph 0080 and 0081) disposed between the plurality of light sources (s1-s4) to separate the plurality of light sources from each other.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the insulating layer between the plurality of light sources of .

Claims 4, 15-19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0175978 Hereinafter Kobayashi) in view of Kamiya et al. (US 2019/0113197)
Regarding claim 4, Kobayashi teaches each of the plurality of light sources comprises a chip (1012, Fig. 18) for controlling a light amount (Paragraphs 0180-0185).
Kobayashi fails to teach a phosphor for emitting the light.
Kamiya teaches each of the plurality of light sources (212, Fig. 13) comprises a chip (240, Fig. 13, Paragraph 0152) for controlling a light amount, and a phosphor (214, Fig. 13, Paragraph 0149) for emitting the light.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included phosphor to the light sources of Kobayashi as taught by Kamiya, in order to provide a specific teaching for the usage of white light given the blue LEDs are commonly used and then converted to white using phosphors given that blue and UV LEDs are the most energy efficient.

Regarding claim 15, Kobayashi fails to teach the optical unit further comprises a shield member for shielding a part of the light generated from the light source unit to allow a brightness of the beam pattern to become decreased as it moves away from a center of the beam pattern, and 
wherein the shield member is disposed in at least one place between the plurality of optical members.

wherein the shield member is disposed in at least one place between the plurality of optical members (Fig. 13).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the shielding member of Kamiya to the optical unit of Kobayashi, in order to obtain a desired light distribution and provide less light to the outer area of the lighting device while providing a maximum power in the central area ahead of the vehicle. This reduces glare for other drivers and allows the driver to have brighter emission in front of the vehicle (Kamiya, Paragraph 0150)

Regarding claim 16, Kobayashi fails to teach the shield member is disposed near a middle of the optical unit.
Kamiya teaches the shield member is disposed near a middle of the optical unit (4, 213, 214, 230, and 220; Fig. 13).

Regarding claim 17, Kobayashi fails to teacha shield member.
Kamiya teaches a largest optical member (220, Fig. 13) among the plurality of optical members is disposed adjacent to the shield member (230, Fig. 13) with respect to the traveling direction of the light.


Regarding claim 18, Kobayashi teaches light (light of LED column 38 line 8) from an outermost portion of the light source unit with respect to a central axis passes through a center of the optical unit (specifically all the light passes through a center given that it is not outside of the optical unit).
Kobayashi fails to teach a shield member.
Kamiya teaches a first light (light from the combination of 212 and 214) generated at an outermost portion of the light source unit with respect to a central axis passes through an inside of the shield member.
Kamiya fails to teach the light passing through a center of the shield member.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the shielding member of Kamiya to the optical unit of Kobayashi and further to have the light pass through a center of the shield member, in order to obtain a desired light distribution and provide less light to the outer area of the lighting device while providing a maximum power in the central area ahead of the vehicle. This reduces glare for other drivers and allows the driver to have brighter emission in front of the vehicle (Kamiya, Paragraph 0150). Additionally providing the light the hole in the center of the shield member would allow for a simpler installation given that it would be centered relative to each other as well as passing the light through the center.

Regarding claim 19, Kobayashi fails to teach the shield member.
Kamiya teaches each of the plurality of light sources (112, Fig. 9) generates a center light (light that passes throw the center of 140) that passes through a center portion of an opening of the shield member (140, Fig. 11), and a peripheral light (light that passes through the sides of the light shielding member 140, Fig. 11) that is spaced apart farthest from the center light and passes near a peripheral edge of an opening of the shield member (Fig. 11), and 
Kobayashi in view of Kamiya fail to teach wherein a light source disposed farther from a central axis of the light source unit forms a smaller angle between the center light and the peripheral light than a light source disposed closer to the central axis of the light source unit. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have used an LED at the edges of the lighting device with a narrower beam distribution than in the center in order to ensure that there is less wasted light and to provide a desired beam distribution.

Regarding claim 30, Kobayashi teaches an optical member (2016, Fig. 35) disposed closest to the light source and an optical member (2024 and 2026, Fig. 35) disposed farthest from the light source unit, among the plurality of optical members.
Kobayashi fails to teach the light is gradually shielded from a center of the light source to an outer edge thereof.
Kamiya teaches a shield member (230, Fig. 13, Paragraph 0150) for shielding a part of the light generated from the light source unit to allow a brightness of the beam pattern to become 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the shielding member of Kamiya to the optical unit of Kobayashi, in order to obtain a desired light distribution and provide less light to the outer area of the lighting device while providing a maximum power in the central area ahead of the vehicle. This reduces glare for other drivers and allows the driver to have brighter emission in front of the vehicle (Kamiya, Paragraph 0150).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0175978 Hereinafter Kobayashi) in view of Park et al. (US 2019/0170310 Hereinafter Park).
Regarding claim 5, Kobayashi fails to explicitly teach the light source has a size of about 100 µm or less.
Park teaches each of the plurality of light sources has a size of about 100 µm or less (Paragraphs 0105 or 0174).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of having the light sources of Kobayashi be 100 µm or less as taught by Park, in order to provide a desired light emission source and overall size as well as allowing for more shapes to be provided given that smaller light source mean a higher control of the image being provided.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0175978 Hereinafter Kobayashi) in view of Ahn et al. (US 10596956 Hereinafter Ahn).
Regarding claim 7, Kobayashi fails to teach a ratio of the width and the length of the light source unit is about 4:1.
Ahn teaches a ratio of the width and the length of the light source unit is about 4:1 (specifically, 32:8 reduces down to 4:1 therefore the ratio has been met).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added LEDs to have the ratio of the width and the length of the light source unit of Kobayashi being about 4:1 as taught by Ahn, in order to provide a desired light distribution as well as allowing for more light sources in the horizontal direction given that height would provide light to drivers eyes while horizontal light would allow for the driver to see more object to the left and right sides of the vehicle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0175978 Hereinafter Kobayashi).
Regarding claim 8, Kobayashi fails to teach a number of the plurality of light sources is about 1,000 or more.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have increased the number of light sources in the plurality of light sources, in order to provide more light emission, a larger image projecting area allowing for the light source to be more noticeable, and to improve communication with pedestrians. 

23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0175978 Hereinafter Kobayashi) in view of Won et al. (US 2019/0339496 Hereinafter Won).
Regarding claim 23, Kobayashi teaches a first optical member (2016, Fig. 35) and a second set of optical members (2024 and 2026, Fig. 35)
Kobayashi fails to explicitly teach the second set of optical members formed of the second material have at least one of thermal expansion or thermal contraction greater than the first set of optical members formed of the first material due to a temperature change.
Won teaches the second set of optical members (11 and 13, Fig. 1) formed of the second material (Paragraphs 0040 and 0043 specifically 11 is glass and 13 is plastic) have at least one of thermal expansion or thermal contraction greater than the first set of optical members (12 and 14, Fig. 1)formed of the first material due to a temperature change (Specifically, the thermal expansion of glass is 4-9 °C x10^-6 and plastics are 40-120 °C x10^-6 as evidence by attached www.engineeringtoolbox.com). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the second set of optical members of Kobayashi made out of plastic as similarly to the third lens of Won, in order to correct a curvature of image field while considering a shape change induced by heat generation when an LED is driven (Won, Paragraph 0040). Additionally, in consideration of a reduction in manufacturing cost and a distance from the light source, which is related to a shape change caused by heat generation (Won, Paragraph 0040).

Regarding claim 25, Kobayashi teaches the second set of optical members (2024 and 2026, Fig. 35)

Won teaches the second set of optical members (11 and 13, Fig. 1) formed of the second material (Paragraphs 0040 and 0043 specifically 11 is glass and 13 is plastic) is formed of plastic.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the second set of optical members of Kobayashi made out of plastic as similarly to the third lens of Won, in order to correct a curvature of image field while considering a shape change induced by heat generation when an LED is driven (Won, Paragraph 0040). Additionally, in consideration of a reduction in manufacturing cost and a distance from the light source, which is related to a shape change caused by heat generation (Won, Paragraph 0040).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0175978 Hereinafter Kobayashi) in view of Motohashi (US 10655812).
Regarding claim 27, Kobayashi fails to explicitly teach a ratio between a first length from the light source unit to the incident surface of the first optical member and a diameter of the first optical member is between 0 and 1.
Motohashi teaches a ratio between a first length (f, Fig. 6) from the light source unit (301. Fig. 1) to the incident surface of the first optical member (the first surface of 43 in Fig. 6a Specifically the distance would be less than f which is shown as 57) and a diameter (D-67mm, Fig. 6A) of the first optical member is between 0 and 1 (claims 5 and the numbers shown in Fig. 6A).
.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0175978 Hereinafter Kobayashi) in view of Ahn et al. (US 10596956 Hereinafter Ahn) and Kamiya et al. (US 2019/0113197)

    PNG
    media_image1.png
    490
    733
    media_image1.png
    Greyscale

(Ahn, Fig. 2, Reproduced and annotated)
Regarding claim 28. Kobayashi fails to teach 6 optical members.
Ahn teaches the plurality of optical members comprise a first optical member (First, Fig. 2 above), a second optical member (second, Fig. 2 above), a third optical member (third, Fig. 2 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the optical members of Kobayashi with the optical members of Ahn, in order to use the multiple lenses to control the illumination as desired for a given application.
Kobayashi in view of Ahn fails to teach wherein the shield member is disposed between the third optical member and the fourth optical member.
Kamiya teaches wherein the shield member (230, Fig. 13) is disposed between the third optical member (214, Fig. 13) and the fourth optical member (220, Fig. 13).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the shielding member of Kamiya between the third and fourth optical members of Ahn, in order to obtain a desired light distribution and provide less light to the outer area of the lighting device while providing a maximum power in the central area ahead of the vehicle. This reduces glare for other drivers and allows the driver to have brighter emission in front of the vehicle (Kamiya, Paragraph 0150)

Regarding claim 29, Kobayashi fails to teach 6 optical members.
Ahn teaches light (light from the LED at column 16 row 4, Fig. 3) generated from a central axis of the light source unit is configured to:
diverge away from the central axis of the light source unit while passing the first optical member (Fig. 2 show the light diverging up to the first lens and shows that it is still slightly diverging on the other side and being more corrected by the second lens), the second optical 
converge toward the central axis of the light source unit by the fourth optical member and the fifth optical member (specifically the 4th and 5th are shown converging the light, Fig. 2), and 
pass the sixth optical member to be formed as parallel light (the light is shown being parallel given that it is not converging or diverging, Fig. 2).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 10596956 Hereinafter Ahn) in view of Kamiya et al. (US 2019/0113197)
Regarding claim 33, Ahn teaches a light source unit (110, Figs. 2 and 3; Column 3, lines 56-63) that generates light; and 
an optical unit (120, Fig. 2) for guiding the light, 
wherein the light source unit comprises a plurality of light sources arranged in a matrix shape (Fig. 3, specifically, the LEDs are in a 8x32 matrix), 
wherein the optical unit comprises a plurality of optical members  (the lenses shown in Fig. 2 which all together are 120) disposed in a traveling direction of the light, 
wherein the light generated from the plurality of light sources passes through the optical unit to form a beam pattern (Fig. 2), 
wherein the plurality of optical members comprise a first lens (First, Fig. 2 above), a second lens (Second, Fig. 2 above), a third lens (Third, Fig. 2 above), a fourth lens (Fourth, Fig. 2 above), a fifth lens (fifth, Fig. 2 above), and a sixth lens (sixth, Fig. 2 above) along the traveling direction of the light generated from the light source unit.

wherein the shield member is formed as an aperture that is enclosed by a circular outer rim such that an outermost portion of the light generated from the light source unit is blocked by the outer rim of the shield member.
Kamiya teaches wherein the optical unit further comprises a shield member (230, Fig. 13) disposed between the third lens (214, Fig. 13) and the fourth lens (220, Fig. 13), and configured to shield a part of the light generated from the light source unit to allow a brightness of the beam pattern to become decreased as it moves away from a center of the beam pattern (specifically when used with the LEDs of Fig. 9 the light would only pass through the hole in the light blocking member and the LEDs to the side would provide less light than LEDs at the center), and 
wherein the shield member is formed as an aperture (232, Fig. 13, Paragraph 0151) that is enclosed by a circular outer rim such that an outermost portion of the light generated from the light source unit is blocked by the outer rim of the shield member (Fig. 13.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the shielding member of Kamiya between the third and fourth optical members of Ahn, in order to obtain a desired light distribution and provide less light to the outer area of the lighting device while providing a maximum power in the central area ahead of the vehicle. This reduces glare for other drivers and allows the driver to have brighter emission in front of the vehicle (Kamiya, Paragraph 0150)
.

Allowable Subject Matter
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest a light source unit with an optical unit for guiding the light, the light source being a plurality of light sources arranged in a matrix shape, the light passing through the optical unit to direct the light, a shadow zone in the beam pattern where LEDs are turned off, adjacent reduced light LEDs without being turned off to expand the shadow zone, the optical unit having a first set of optical members and a second set of optical members, wherein all of the first set of optical members are made of a first material and all of the second set off optical members are formed of a second material different from the first material, the second set of optical members have having converging and diverging lenses such that the aberration due to thermal expansion of the light converging optical members is corrected by the thermal expansion of the light diverging optical members.
The closest prior art, Kobayashi teaches several limitations and their specifics as rejected above.
However, Kobayashi fails to teach a first set of optical members and a second set of optical members, the first being made of a different material than the second and the lenses of the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21, 23, 25-33 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/            Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875